Bigelow, C. J.
The difficulty with the plaintiff’s case is, that the facts disclosed at the trial do not warrant the application of the principle of law on which he relies in support of his exceptions. No doubt can be entertained that the rule of law is perfectly well settled, that when a party wilfully makes a representation of a fact to another, and thereby induces him, acting on the belief that such representation is true, to alter his position to his own prejudice, the former is precluded from averring against the latter that his representations were not true, in a controversy between them relating to the subject matter concerning which such representation was originally made. Such a representation is sometimes, though not very accurately, said *436to operate as an estoppel; but its effect is rather to shut out a party from offering evidence in a court of justice, contrary to his previous statements. Howard v. Hudson, 2 El. & Bl. 1. Audenried v. Betteley, 5 Allen, 382. Plumer v. Lord, 9 Allen, 455.
Without undertaking to define the nature or kind of representations which will thus operate to preclude a- party, we think it very clear that the statement proved at the trial of this case, which the plaintiff seeks to set up for the purpose of excluding the defence of the statute of limitations, does not come within the rule. In the first place, it does not appear that the representation made by the defendant of his intention to abandon his domicil in Massachusetts, and to take up his residence in California, was not perfectly trué at the time it was made, and that he did not make it in entire good faith, and with the purpose of carrying it into execution. This however may not be a decisive consideration. But, in the next place, it was a representation only of a present intention or purpose. It was not a statement of a fact or state of things actually existing, or past and executed, on which a party might reasonably rely as fixed and certain, and by which he might properly be guided in his conduct, and induced to change his position in the manner alleged by the plaintiff. The intent of a party, however positive and fixed, concerning his future action, is necessarily uncertain as to its fulfilment, and must depend on contingencies and be subject to be changed and modified by subsequent events and circumstances. Especially is this true in regard to the place of one’s domicil. On a representation concerning such a matter no person would have a right to rely, or to regulate his action in relation to any subject in which his interest was involved- as upon a fixed, certain and definite fact or state of things, permanent in its nature and not liable to change. A person cannot be bound, by any rule of morality or good faith, not to change his intention, nor can he be precluded from showing such change, merely because he has previously represented that his intentions were once different from those which he eventually executed. The doctrine of estoppel or exclusion of evidence on the ground that it is contrary to a previous statement of a party does noj *437apply to such a representation. The reason on which the doctrine rests is, that it would operate as a fraud if a party was allowed to aver and prove a fact to be contrary to that which he had previously stated tó another for the purpose of inducing him to act and to alter his condition, to his prejudice, on the faith of such previous statement. But the reason wholly fails when the representation relates only to a present intention or purpose of a party, because, being in its nature uncertain and liable to change, it could not properly form a basis or inducement upon which a party could reasonably adopt any fixed and permanent course of action.
There is another decisive objection to the application of the role in question to the case at bar. The jury have found that the alleged statement or representation made by the defendant to the plaintiff was not made for the purpose of deceiving the plaintiff, or inducing him to believe that he intended to take up a permanent residence in another state. This special finding seems to be in accordance with the evidence as stated in the exceptions, and the nature of the statement itself. There is wanting, therefore, an essential element, without which the rule contended for by the plaintiff cannot be applied in any case; that is, that the defendant intended, when he made the alleged representation, that the plaintiff should act on the faith of it. That this is a material fact to be established, in order to justify the application of the doctrine of exclusion or estoppel, is well stated in the case already cited, Howard v. Hudson, ubi supra, and in Freeman v. Cooke, 2 Exch. 654.
Upon these grounds, we are of opinion that there was no error in the instructions given to the jury.
Exceptions overruled.